DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,942,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application only differs from ‘928 by omitting certain limitations seen in independent claims 1, 17, and 20. The difference in scope is minor and patentably indistinct between the claims being compared.
Allowable Subject Matter




Claims 1-20 will be allowable once a Terminal Disclaimer is filed to overcome the current Non-Statutory nonprovisional Double Patenting Rejection.  
The following is a statement of reasons for the indication of allowable subject matter:  
Brown generally teaches providing users with information regarding a particular topic from different points of view, or content expressing differing opinions or sentiments regarding the topic.
Sommer generally teaches a unique sentiment binding label is included to the content of actions documents that are determined to have sentimental significance and the group of documents is inserted into a historical document sentiment vector space for the topic. Action areas in the vector space are defined from the locations of action documents and singular sentiment vector may be created that describes the cumulative action area.
Barr generally teaches a data processing system identifies a topic for a document requested by a user, determines a confidence score for a correlation between the topic and the document, determines a sentiment score for a sentiment towards the topic, and determines, for a candidate content item, a predicted acceptance score based on the confidence score, the sentiment score, and acceptance history data for the candidate content item.
Dillard generally teaches individual sentences or phrases contained in customer reviews regarding an item or category of items are parsed into a collection of sentences. A list of topics is generated from the collection of sentences, and each sentence or phrases is assigned a topic from the list of topics. The most relevant topics from the list of topics are identified for a particular item, and one or more sentences or phrases from customer reviews for the particular item are selected for each of the most relevant topics that best represent the sentences associated with the item and assigned to that topic, according to content and sentiment.
The cited prior art when considered individually or in combination does not anticipate or renders obvious the claimed invention seen in independent claims 1, 17, and 20. The dependent claims 2-16 and 18-19 are allowable due to depending from allowable claims 1, 17, and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,672,555 , US 9,860,337, US 2004/0025191, US 2006/0047701, US 2010/0262454, US 2013/0218788, US 2014/0372162, US 2017/0262447, US 2018/0018316. 
The references partially teach limitations seen in claims 1-20 of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166